DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, in the reply filed on 3/28/2022, is acknowledged.  The traversal is on the ground that the application contains as express admission that the claimed inventions (Groups I, II and III) would have been obvious over each other. The applicant asserts that the claimed inventions overlap in scope and are obvious variants. This argument is found persuasive. Claims 5-19 (Groups II and III) would have been withdrawn as being drawn to nonelected inventions but in view of applicant’s admission all the claims will be examined together. In view of applicant’s admission that the claimed inventions overlap in scope and are obvious variants, claims 5-19 are rejected below in view of claims 1-4 (Group I) being found obvious in view of prior art. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, it is not clear if the claimed percentages are referring to weight percentages, volume percentages, or other. 
	Claim 3, the phrase “the yarn of claim 1” lacks antecedent basis. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over USPAP 2017/0073887 to Usher in view of USPAP 2018/0273680 to Usher (hereinafter referred to as Usher 2) and (when necessary) further in view of Applicant’s Admission (AA).
Claim 1, Usher discloses a polyester copolymer filament comprising: a composition of between about 4.5 and 5.5 percent adipic acid based on the amount of polyester copolymer, between about 630 and 770 parts per million (ppm) of pentaerythritol based on the amount of polyester copolymer, between about 3.4 and 4.2 percent polyethylene glycol based on the amount of polyester copolymer, and less than 2 percent diethylene glycol based on the amount of polyester copolymer (see entire document including [0027]-[0029]). 
Usher does not appear to mention the composition comprising about 9.5 and 10.5 percent adipic acid but Usher 2 discloses that increased levels of adipic acid improve dye intake, improve pilling, and reduce tensile strength (see entire document including [0014] and [0015]). Therefore, it would have been obvious to one having ordinary skill in the art to increase the amount of adipic acid, such as claimed, because it is understood by one of ordinary skill in the art that the amount of adipic acid determines properties such as dye intake, pilling, and tensile strength, and because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
Claim 2, Usher discloses that a textured filament may be made from the filament [0056]. 
Claim 3, Usher discloses a fabric formed from the yarn of claim 1 and selected from the group consisting of woven fabrics and knitted fabrics [0062]. 
Claim 4, the filament receives and retains disperse dye at atmospheric pressure and at temperatures below 212°F [0030].
Claims 5-19 are either sufficiently taught by the applied prior art or are obvious in view of Applicant’s Admission that the claimed inventions overlap in scope and are obvious variants.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789